Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon this appeal there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant argued that section 258-c (subd. [e]) of the Agriculture and Markets Law is so vague and lacking in standards as to deprive appellant of the equal protection of the laws and due process of law under the Fourteenth Amendment and that respondent’s determination constitutes a forfeiture and confiscation through the application- of a changed policy ex post facto and without notice in violation of the *888Fourteenth Amendment. The Court of Appeals held that neither the statute nor the determination of respondent violated, any rights guaranteed to appellant by the Fourteenth Amendment. [See 24 N Y 2d 963.]